Citation Nr: 0325382	
Decision Date: 09/29/03    Archive Date: 10/03/03

DOCKET NO.  00-20 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
degenerative disc disease L1-L2.  


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


REMAND

On October 30, 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  The veteran has completed the 
requested releases.  Obtain a complete 
copy of the veterans records from the 
following health care providers 
identified by the veteran:  

a.	National Naval Medical Center
	8901 Wisconsin Avenue
	Bethesda, MD 20889-5610

b.	Mark A. Poehlman, D.C.
614 Frederick Road
	Catonsville, MD 21228

2.  Arrange for the veteran to undergo a 
VA neurological and orthopedic 
examinations at an appropriate VA medical 
facility to determine the current 
severity of his service-connected low 
back disability.  The entire claims file 
must be made available to each examiner 
designated to examine the veteran.  The 
examination is to include a review of the 
veteran's history and current complaints.  
All appropriate tests and studies (to 
include X-rays and range of motion 
studies, reported in degrees, with normal 
ranges provided for comparison purposes) 
should be accomplished, and all clinical 
findings should be reported in detail.  
All applicable diagnoses must be fully 
set forth  

(a)  The orthopedic examiner should 
provide detailed findings as to the 
following.  In reporting the findings, 
the examiner should attempt to dissociate 
those manifestations attributable to any 
co-existing but nonservice connected 
disabilities.

(1)  Describe the current state of the 
veteran's lower spine, including the 
presence or absence of ankylosis and, if 
present, the degree thereof and whether 
it is at a favorable or unfavorable 
angle.  Also note whether there is 
present or absent a listing of whole 
spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of 
forward bending in a standing position, 
loss of lateral motion with 
osteoarthritic changes, or narrowing or 
irregularity of the joint space, or 
abnormal mobility on forced motion.  

(2)  Undertake range of motion studies of 
the lumbar spine, noting the exact 
measurements for forward flexion, 
extension, lateral flexion, and rotation, 
and whether any limitation of motion is 
severe, moderate, or slight in degree.

(3)  Ascertain whether the lower spine 
exhibits weakened movement, excess 
fatigability or incoordination 
attributable to the service-connected 
disability, and, if feasible, any 
determination should be expressed in 
terms of the degree of additional range 
of motion loss or favorable or 
unfavorable ankylosis due to any pain, 
weakened movement, excess fatigability or 
incoordination.

(4)  Identify whether there are objective 
signs of pain of the lower spine and 
whether such pain, if any, could 
significantly limit functional ability 
during flare-ups or when the lower back 
is used repeatedly over a period of time.  
This determination should also, if 
feasible, be portrayed in terms of the 
degree of additional range of motion loss 
due to pain on use or during flare-ups.  

(b)  The neurological examiner should 
respond to each of the following.  In 
reporting the findings, the examiner 
should attempt to dissociate those 
manifestations attributable to any co-
existing but nonservice connected 
disabilities.

(1)  Describe any and all neurological 
manifestations specifically attributable 
to the service-connected low back 
disability.  

(2)  Note whether there are recurring 
attacks of intervertebral disc syndrome 
and whether only little intermittent 
relief is achieved.  Also, note whether 
there is present or absent persistent 
symptoms compatible with sciatic 
neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle 
jerk, or other neurological findings 
appropriate to the site of the diseased 
disc, with little intermittent relief.  

(3)  Quantify the number of weeks of 
incapacitating episodes (a period of 
acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician) 
over the past 12 months.  

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	S. KELLER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





